Citation Nr: 0723885	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. §§ 3500 et seq. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from approximately 
September 1969 to December 1978. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death and 
for Survivors' and Dependents' Educational Assistance under 
38 U.S.C.A. §§ 3500 et seq. 

The appellant seeks benefits as the veteran's surviving 
spouse. 

In an April 2005 substantive appeal, the appellant requested 
a hearing before the Board sitting at the RO.  In December 
2006, the appellant's representative indicated that the 
hearing request was for a hearing at the RO that was 
conducted in January 2006.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2002.  The cause of death 
listed on the death certificate was amyotrophic lateral 
sclerosis (ALS).  

2.  The appellant is the veteran's surviving spouse.  

3.   The veteran's amyotrophic lateral sclerosis (ALS) first 
manifested not earlier than June 1997, many years after 
service, and is not related to any aspect of service 
including exposure to herbicides.  

4.  The veteran had no service-connected disabilities at the 
time of his death. 
CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.312 (2006).  

2.  The criteria for Dependents' Educational Assistance have 
not been met.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. 
§§ 3.1, 3.50, 3.54, 3.55, 3.206, 21.3021 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002, June 2005, 
and September 2006; a rating decision in June 2003; a 
statement of the case in March 2005; and supplemental 
statements of the case in July 2006 and November 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran served in Army infantry units including service 
in the Republic of Vietnam from July 1970 to July 1971.  The 
appellant contends that the veteran's cause of death, 
amyotrophic lateral sclerosis, was the result of his military 
service including exposure to herbicide in Vietnam. 

A surviving spouse is a person of the opposite sex that 
entered into a valid marriage under the law at the place 
where the parties resided at the time of the marriage for one 
year or more prior to the veteran's death, and who lived with 
the veteran continuously from the date of marriage to the 
time of death.  38 C.F.R. §§ 3.1 (j), 3.50, 3.54, 3.55.  
Marriage is established by one of several types of public 
documents or by other secondary evidence which reasonably 
supports a belief that a valid marriage actually occurred.  
38 C.F.R. § 3.206. 

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  It is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.
38 C.F.R. § 3.312(c).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a disability at the time of 
death; (2) medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 
13 Vet. App. 1 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including organic diseases of the nervous system).

In addition, a veteran who served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975, is presumed to have 
been exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) 
(iii).  Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a) (6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 
38 C.F.R. § 3.309(e).

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991, in part, directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange:  Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above.   Update 2004 also categorized certain health outcomes 
as having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure.  The 
health outcomes in this category include amyotrophic lateral 
sclerosis.  

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era does not exist for the following health outcomes: 
hepatobiliary cancers; oral, nasal, and pharyngeal cancer; 
bone and joint cancer; skin cancers (melanoma, basal, and 
squamous cell); breast cancer; female reproductive cancer 
(cervix, uterus, and ovary); testicular cancer; urinary 
bladder cancer; renal cancer; leukemia (other than chronic 
lymphocytic leukemia (CLL)); abnormal sperm characteristics 
and infertility; spontaneous abortion; neonatal or infant 
death and stillbirth in offspring of exposed individuals; low 
birth weight in offspring of exposed individuals; 
neurobehavioral disorders (cognitive and neuropsychiatric); 
movement disorders including Parkinson's disease and 
amyotrophic lateral sclerosis (ALS); chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; amyloid light-chain (AL) amyloidosis; 
endometriosis; effects on thyroid homeostasis; 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
rectum); brain tumors; and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 72 Fed. Reg. 32,395 
(June 12, 2007).  

However, even if a veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Prior to entry into service in a June 1969 letter, the 
veteran's private physician noted that the veteran had 
experienced frequent seizures similar to petite mal epilepsy 
for the previous five to six months occurring three to four 
times weekly and requiring the regular use of medication.  
The physician stated his opinion that the veteran was not 
suitable for military service.  However, the veteran was 
examined at a military facility in July 1969.  After review 
of several tests, the military physician diagnosed borderline 
dysrhythmia that was non-specific and of no clinical 
significance.  The veteran was found qualified and 
successfully performed active service including overseas 
tours of duty in Southeast Asia and Europe.  Service medical 
records are silent for any further symptoms, diagnoses, or 
treatment of any organic nervous system disorders or acute 
symptoms of exposure to herbicides.  

In June 1997, the veteran was examined at a VA neurology 
clinic in Louisiana for symptoms of slurred speech that 
started in August 1996.  The examiner noted that the veteran 
reported a history of alcohol use but had stopped four years 
earlier.  The examiner diagnosed dysarthria of unknown 
etiology.  In July 1997, VA nerve conduction studies showed 
abnormal results indicative of motor neuron disease.  In 
November 1997, a speech pathologist confirmed severe 
dysarthria.  In July 1998, VA treatment records showed an on-
going diagnosis of neuromuscular disease, and in November 
1998, the veteran's disease was diagnosed as amyotrophic 
lateral sclerosis.  General medical history records in April 
1998 and September 1999 noted that the veteran was a 
cigarette smoker.  VA outpatient treatment records showed a 
continued deterioration of the veteran's speech and mobility; 
however, there are no medical records from any provider after 
October 1999 in the file. 

The veteran died on July [redacted], 2002 in Indiana.  The cause of 
death listed on the death certificate was amyotrophic lateral 
sclerosis.  

Presumptive Service Connection 

Service personnel records showed that the veteran served in 
the Republic of Vietnam during the period when herbicides 
were in use.  Therefore, the Board concludes that the veteran 
is presumed to have been exposed to herbicides.  However, the 
Board concludes that presumptive service connection for ALS 
as a result of exposure to herbicides is not warranted 
because the disease is not among those for which the 
presumption of service connection is provided.  Moreover, the 
Secretary has found based on studies by the NAS that a 
positive association does not exist between exposure to 
herbicide in Vietnam and ALS.  In May 2006, a VA neurology 
resident noted that there is little evidence to support a 
direct causal relationship between Agent Orange (herbicide) 
exposure and ALS.  In May 2007, a VA physician also noted 
that there is no direct causal relationship between Agent 
Orange and ALS.  No contrary medical evidence has been 
received.  

The appellant submitted a July 2006 internet news article in 
which the author reported the results of a study by Massey 
University in New Zealand.  The study identified 24 New 
Zealand veterans with service in Vietnam as having a high 
level of sister chromatid exchange in their deoxyribonucleic 
acid molecules.  The Board places no probative value on this 
article because the study itself was not available for 
review, the researchers reportedly acknowledged the small 
sample size, offered conditional hypotheses, made no clear 
conclusions, or related any findings to the onset of ALS or 
any other disease.  

Direct Service Connection

The Board concludes that direct service connection for the 
cause of the veteran's death, ALS, is not warranted because 
the symptoms of disease first manifested not earlier than 
1996, many years after service.  Symptoms of nervous attacks 
prior to service were determined to be not clinically 
significant and were not diagnosed as a chronic neuromuscular 
disease.  The veteran successfully served on active duty for 
over eight years with no medical record of further attacks. 

The appellant submitted a paper entitled, "ALS in the 
Military" published in May 2006 by the ALS Association, the 
written statement by Dr. Lucie Bruijn of the ALS Association 
submitted as part of testimony before a U.S. Senate 
subcommittee in May 2005, and internet news articles.  The 
paper, testimony, and news articles refer to three medical 
studies of the incidence of ALS among military personnel who 
participated in the Persian Gulf War and among men who had 
military service earlier than the Gulf War compared to those 
with no active service.   The file also contains the opinions 
of three physicians on the conclusions and applicability of 
the studies to the veteran's particular case.  The Board 
notes that the veteran was born in November 1946 and was of 
age 23-24 when he participated in the conflict in the 
Republic of Vietnam and of age 50 at the time of onset of 
ALS. 

In "Occurrence of Amyotrophic Lateral Sclerosis among Gulf 
War Veterans," R.D. Horner, et al., published in 2003 in the 
journal Neurology, the authors noted that a series of expert 
panels and unpublished small case studies in 1999 had 
concluded that the incidence of ALS among Gulf War veterans 
was not higher than expected in the general population.  
However, because these incidences of ALS occurred at a 
younger- than-expected age, the Department of Defense and the 
Department of Veterans Affairs sponsored additional studies.  
The lead analyst of this study was from the National 
Institute of Neurological Disorders and Stroke and 
collaborated with a large number of research scientists from 
many universities.  The authors noted that their study 
examined the incidence of ALS cases among military personnel 
over a ten year period starting in August 1990 looking 
particularly at diagnoses after July 1991 (after the 
conflict) and comparing the number of cases in persons who 
deployed to the Southwest Asia Theater of Operations (August 
1990 to April 1991) compared to those in non-deployed 
personnel.  The total population studied was nearly 2.5 
million individuals of which nearly 700,000 were deployed.  
The total number of ALS cases was 40 deployed and 67 non-
deployed.  Although the number of cases was small but 
consistent with the incidence in the general population, the 
authors justified a high level of confidence in case 
ascertainment.  The onset of the disease was significantly 
higher than the average in persons over age 34.  Statistical 
analyses were adjusted for age, sex, and family history.  The 
authors concluded that overall the risk for onset of ALS was 
18 percent higher for military personnel who had deployed to 
the Gulf compared to personnel who had not deployed.  The 
authors noted higher risks associated with deployed active 
duty Army and Air Force personnel and lower risks for reserve 
personnel and those from other branches of service.  However, 
the authors did not speculate on the causes for the elevated 
risk or the reasons for differences among the modes of 
service while deployed except to note that the sample size 
for some services was small.   

In an electronic memorandum to the appellant in January 2004, 
Dr. R. Pascuzzi, a collaborator in the study from Indiana 
University/Purdue University in Indianapolis, stated that 
there is an association between military service and ALS 
based on his study of Persian Gulf War veterans.  He stated 
that the causes for the findings in his study were unclear 
and that he was not aware of any increased incidences of ALS 
in non-US veterans or civilians who were present in the 
conflict.  He stated that the Gulf War observations are a 
basis for concluding that ALS could be a service related 
disability.  

In May 2006, a VA neurology resident physician reviewed the 
veteran's claims file including his medical history, the ALS 
paper and testimony, news articles, and Dr. Pascuzzi's 
memorandum. The physician referred to the Horner study but 
did not note that she reviewed the complete published report.  
The physician stated that she agreed with Dr. Pascuzzi's 
evidence and opinion and that it was at least as likely as 
not that the veteran's ALS was related to service.  

In "Excess Incidence of ALS in Young Gulf War Veterans," R. 
W. Haley, published in 2003 in the journal Neurology, the 
author noted that the onset of ALS in the general population 
is almost entirely during the sixth through eighth decade of 
life and that the predominance in Gulf War veterans occurs 
earlier in the range of 20 to 40 years of age.  His study 
examined a population of nearly 700,000 deployed veterans of 
the Gulf War to determine if the incident of ALS in veterans 
diagnosed prior to age 45 from 1991 to 1998 was higher than 
expected in the general population.  The author identified 20 
cases of ALS that met his diagnosis criteria of which 17 were 
in personnel less than age 45.  The statistical analysis 
showed that the number of observed cases to be more than 
twice that expected in the general population in that age 
group.  The author concluded without further explanation that 
the results suggested possible environmental triggers present 
during the war but that the specific exposures remained 
unknown.  However, he listed possible causes as pesticide, 
chemical nerve agents, mercury-containing vaccines, alpha 
particle emitting metals (depleted uranium), dust from 
munitions explosions, heavy exercise, and traumatic injuries.   

In "Prospective Study of Military Service and Mortality from 
ALS,"  M.G. Weisskopf, et al., published in 2005 in the 
journal Neurology, the authors noted the two studies 
discussed above and the need to address whether military 
service outside of the Gulf War is associated with an 
increased risk of ALS.  The study examined the self-
administered responses from over 400,000 men or their 
surviving family members.  Of this group, 280 ALS deaths 
between 1989 and 1998 were examined for characteristics such 
age, occupation, education, alcohol and tobacco use, race, 
exposure to chemicals, use of vitamin E supplement (thought 
to be a preventive factor), and years and branch of service.  
Of the 280 cases, 217 had military service but only 4 served 
during the Vietnam era.  Information was not obtained about a 
veteran's specific military duties or deployments, and the 
authors noted this important limitation because the proposed 
theories of causation were related to environmental 
exposures.  If a veteran served during certain years, he was 
presumed to have participated in the war or conflict at the 
time.  The statistical analysis showed an increased risk of 
ALS for military servicemen in all branches of service born 
in all five-year cohort groups except those born before 1915 
and those born after 1939.  For those born after 1940, the 
risk for military servicemen was lower than for non-
servicemen.  Statistical techniques were used to eliminate 
the effect of cigarette smoking, alcohol, education, 
pesticides, herbicides, and specific occupations.  The 
authors concluded that the elevated risks for servicemen born 
between 1915 and 1939 were not explained by these factors and 
that further etiological studies should focus on exposures 
not specific to a particular time such as insect repellant 
DEET, lead inhalation, weapons firing, viral infection, 
traumatic injuries, and intense physical activity.  The 
authors do not comment on how they would discriminate service 
and non-service exposure since these substances and 
activities are common in the non-service population. 

In a June 2007 electronic memorandum to the appellant, Dr. 
Weisskopf noted that he had extended his research to include 
ALS deaths through 2002 with no change in the results or 
conclusions. 

In May 2006, the VA neurology resident physician noted a 
review of the ALS materials that mentioned the Weisskopf 
study but did not note that she reviewed the study itself.  
She concurred in the opinion of Dr. Pascuzzi and stated that 
it was at least as likely as not that the veteran's ALS was 
associated with service.  However, both relied on the Horner 
Gulf War studies.  

In May 2007, a VA physician noted his review of the veteran's 
medical records and the opinions of the VA neurology resident 
and Dr. Pascuzzi.  He also noted a review of the 
"literature."  It is not clear whether he reviewed the ALS 
materials and news articles, the actual published studies, or 
other more widely available sources.  He noted agreement with 
the Horner study and with Dr. Pascuzzi that there is an 
association between participation in the Gulf War and ALS but 
also noted the conflicting evidence that no increase has been 
found in non-U.S. military participants or in the Gulf 
civilian population.  He cited the Weisskopf study conclusion 
that there was an increase in risk of ALS during other 
periods of service but also noted the absence of a positive 
mechanism for the disease.  He stated, "In my opinion it is 
merely speculative that the veteran's military service caused 
his ALS."   

In July 2007 letter to the appellant, a private family 
practice physician noted his review of materials sent to him 
by the appellant and his own internet research on the 
relationship of ALS and military service.  He did not note a 
review of the veteran's medical or personnel records or that 
he had been the veteran's treating physician. He attached and 
summarized a May 2007 update to the May 2006 ALS Association 
paper.  The update again reviewed the results of the three 
medical studies discussed above.  The update also reported 
the work of a VA sponsored expert committee of the Institute 
of Medicine.  The committee published a report in November 
2006 entitled "Amyotrophic Lateral Sclerosis in Veterans: 
Review of Scientific Literature."  The committee stated that 
their literature review showed "limited and suggestive 
evidence" of an association between ALS and military 
service.  The committee recommended more study, the 
development of more evidence, and additional research on 
causes of the disease unique to military service.      

The Board concludes that the ALS materials and articles have 
little probative value because they generally summarize the 
results of the three studies and advocate for an association 
between military service and ALS but do not add additional 
medical evidence or address the veteran's specific 
circumstances and disease.  The Board carefully reviewed the 
three published studies by the original researchers and 
concludes that the studies have limited probative value 
because they are only marginally applicable to the veteran's 
circumstances.  In fact, the Weisskopf study contains 
evidence that the veteran's disease was not likely related to 
service.  

The Horner and Haley studies addressed the cases of  veterans 
who served in the Gulf War and whose diseases manifested at a 
young age (less than 45).  In this case, the veteran did not 
serve in the Gulf War and his disease manifested at age 50.   
The Weisskopf study actually found a less than expected 
incidence of ALS in veterans born after 1940.   
Moreover, since ALS affects a very small portion of the 
population, the studies all consider very small numbers of 
cases.  Despite the application of statistical techniques, 
the authors are unable to obtain a level of granularity in 
their results sufficient to identify any particular common 
causes other than very speculative references to 
environmental exposure.  Notably, their results show 
increased risks to some active Army servicemen while not to 
reserve or Marine Corps veterans exposed to the same 
environments.  No explanation is offered other than small 
sample size.  The Haley study suggests environmental causes 
but does not address the differences between the 1960-1975 
jungle war environment of Vietnam and the 1990 desert 
environment of the Gulf War.  The Weisskopf study suggested a 
possible causal relationship to a wide variety of substances 
and activates, all of which are experienced in both military 
and civilian life.  The Board does not challenge the quality 
or validity of the research, but finds that it is 
preliminary, prospective of additional necessary research, 
and provides little support to the appellant's claim. The 
research addressed a different war with different 
environmental factors, denied an increased risk in the 
veteran's age group, and provided conditional and speculative 
conclusions without physiological rationale.  The Board 
concurs with the assessment of the expert committee of the 
Institute of Medicine that additional research is necessary.  

The Board places some probative value on the opinions of two 
VA physicians who reviewed the veteran's medical and service 
history in the claims file.  The Board places less probative 
value on the opinion of the VA neurology resident in May 2006 
because she based her opinion on the Horner study and Dr. 
Pascuzzi's opinion, both supported only by Gulf War research.  
The Board places greater probative weight on the opinion of 
the VA physician in May 2007 who reviewed all studies 
including the Weisskopf study and found insufficient evidence 
of a relationship between this veteran's ALS and his military 
service. 

Regrettably, the weight of the credible evidence demonstrates 
that the veteran's cause of death, ALS, first manifested many 
years after service and was not related to his active 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A surviving spouse is eligible for Dependents' Educational 
Assistance if the deceased veteran died of a service 
connected disability or died while having a service-connected 
disability evaluated as total and permanent.  38 U.S.C.A. 
§ 3501; 38 C.F.R. §§ 21.3021.  As VA adjudication records 
showed that the veteran had no service-connected disabilities 
at the time of death, the appellant is not eligible for these 
benefits.  


ORDER

Service connection for the cause of the veteran's death is 
denied. 

Dependent's Educational Assistance under 38 U.S.C.A. §§ 3500 
et seq. is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


